           Case 4:20-cv-00879-LPR Document 1 Filed 07/31/20 Page 1 of 8
                                                                                    FILED
                                                                                  U.S. DISTRICT COURT
                                                                                                     C




                                                                              EASTERN DISTRICT ARKANSAS

                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION          JAMES
                                                          By:_----d~'F-714~~~~;;,
WENDY HALPIN


vs.                                   No. 4:20-cv-lf2!7-~d/w


ALCOA COMMUNITY                                                                  DEFENDANT
FEDERAL CREDIT UNION




      COMES NOW Plaintiff Wendy Halpin ("Plaintiff'), by and through her attorneys

Thomas Odom and Josh Sanford of Sanford Law Firm, PLLC, and for her Original

Complaint against Defendant Alcoa Community Federal Credit Union ("Defendant"), she

does hereby state and allege as follows:

                         I.       PRELIMINARY STATEMENTS

      1.      This is an action brought by Plaintiff against Defendant for violations of the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the "FLSA"), and the Arkansas

Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. (the "AMWA").

      2.       Plaintiff seeks declaratory judgment, monetary damages, liquidated

damages, costs, and a reasonable attorneys' fee, as a result of Defendant's policy and

practice of failing to pay Plaintiff sufficient overtime wages under the FLSA and under

the AMWA within the applicable statutory limitations period.

      3.       Upon information and belief, within the three years prior to the filing of the

Complaint, Defendant has willfully and intentionally committed violations of the FLSA

and the AMWA as described, infra.

                                            Page 1 of 8
                       Wendy Halpin v. Alcoa Community Federal Credit Union
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_ _
                                        Original Complaint
           Case 4:20-cv-00879-LPR Document 1 Filed 07/31/20 Page 2 of 8



                            II.     JURISDICTION AND VENUE

      4.      The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

      5.      Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as his FLSA claims. Therefore, this Court

has supplemental jurisdiction over Plaintiffs AMWA claims pursuant to 28 U.S.C. §

1367(a).

      6.      Defendant conducts business within the State of Arkansas.

      7.      Venue lies properly within this Court under 28 U.S.C. § 1391 (b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and

Defendant therefore "resides" in Arkansas.

      8.      Plaintiff was employed at Defendant's business in the Central Division of

the Eastern District of Arkansas. The acts alleged in this Complaint had their principal

effect within the Eastern District, and venue is proper pursuant to 28 U.S.C. § 1391.

                                  Ill.     THE PARTIES

      10.     Plaintiff is a citizen of the United States and a resident and domiciliary of

the State of Arkansas.

       11.    Defendant Alcoa Community Federal Credit Union is a federal credit union

registered with the National Credit Union Administration.

       12.    Defendant's main office is located at 1125 Military Road, Benton,

Arkansas 72015.

       13.    Defendant maintains a website at https://www.alcoacommunityfcu.org/.

                                           Page 2 of 8
                      Wendy Halpin v. Alcoa Community Federal Credit Union
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_ _
                                       Original Complaint
         Case 4:20-cv-00879-LPR Document 1 Filed 07/31/20 Page 3 of 8



                              IV.     FACTUAL ALLEGATIONS

       14.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       15.    Defendant has operational control and management, as well as control

over employees, including power to supervise, hire and fire, establish wages and wage

policies and set schedules for its employees through management.

       16.    Defendant primarily provides financial services to clients including

providing loans, checking and saving accounts, and mortgage services.

       17.    During the relevant time, Defendant had at least two (2) employees who

engaged in interstate commerce or in the production of goods for interstate commerce,

or who handled, sold, or otherwise worked on goods or materials that had been moved

in or produced for interstate commerce.

       18.    Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Original

Complaint.

       19.    Defendant employed more than four employees within the State of

Arkansas during each of the four years preceding the filing of this Complaint.

       20.    Defendant was, at all times relevant hereto, Plaintiff's employer and is and

has been engaged in interstate commerce as that term is defined under the FLSA.

       21.    Plaintiff was employed at Defendant's location in Benton.

       22.    At all relevant times herein, Defendant directly hired Plaintiff to work in its

facilities, paid her wages and benefits, controlled her work schedule, duties, protocols,

                                           Page 3 of 8
                      Wendy Halpin v. Alcoa Community Federal Credit Union
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_ _
                                       Original Complaint
          Case 4:20-cv-00879-LPR Document 1 Filed 07/31/20 Page 4 of 8



applications, assignments and employment conditions, and kept at least some records

regarding her employment.

        23.   At all times material hereto, Plaintiff was entitled to the rights, protections,

and benefits provided under the FLSA and the AMWA.

        24.   Defendant employed Plaintiff from approximately May of 2019 until July of

2020.

        25.   Plaintiff was employed by Defendant as a mortgage lending manager.

        26.   While Plaintiff worked for Defendant, she was misclassified by Defendant

as exempt from the overtime requirements of the FLSA.

        27.   As a mortgage lending manager, Plaintiff was responsible for making sure

applicants filled out paperwork correctly, determined how much to make on the front

end of a loan and the back end of the loan based on credit scores and incomes,

determined origination fees and interest rates, and made sure that closings were proper

and ready. Starting in December 2019, Plaintiff's duties expanded to include ensuring

that consumers followed required regulations for services provided.

        28.   Plaintiff did not have the authority to hire or fire any other employee.

        29.   Plaintiff provided one written evaluation of another employee, but was not

asked to provide input as to which employees should be hired or fired.

        30.   Plaintiff did not exercise independent judgment as to matters of

significance in carrying out her duties.

        31.   Plaintiff regularly worked more than forty (40) hours per week during the

relevant time period.




                                             Page 4 of 8
                        Wendy Halpin v. Alcoa Community Federal Credit Union
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_ _
                                         Original Complaint
         Case 4:20-cv-00879-LPR Document 1 Filed 07/31/20 Page 5 of 8



       32.    Defendant did not pay Plaintiff one and one-half (1.5) her regular rate for

hours worked over forty (40) in a week.

       33.    At all relevant times herein, Defendant has deprived Plaintiff of sufficient

overtime compensation for the hours she worked over forty (40) per week.

       34.    Defendant knew or showed reckless disregard for whether their actions

violated the FLSA and the AMWA.

                            VI.     FIRST CAUSE OF ACTION
                                  (Violation of the FLSA)

       35.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       36.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       37.    At all relevant times, Defendant was Plaintiffs "employer'' within the

meaning of the FLSA, 29 U.S.C. § 203.

       38.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       39.    29 U.S.C. §§ 206 and 207 require employers to pay employees a

minimum wage for all hours worked up to 40 in one week and overtime wages of 1.5x

the regular rate of pay for all hours over 40 unless the employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

       40.    During the period relevant to this lawsuit, Defendant misclassified Plaintiff

as exempt from the overtime requirements of the FLSA.

       41.    Despite the entitlement of Plaintiff to lawful overtime wages under the

FLSA, Defendant failed to pay Plaintiff lawful overtime wages for all hours worked over
                                           Page 5 of8
                      Wendy Halpin v. Alcoa Community Federal Credit Union
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_ _
                                       Original Complaint
         Case 4:20-cv-00879-LPR Document 1 Filed 07/31/20 Page 6 of 8                             I




forty (40) in each one-week period.

       42.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

       43.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

                          VII.     SECOND CAUSE OF ACTION
                                  (Violation of the AMWA)

       44.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       45.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann. § 11-4-201, et seq.

       46.    At all relevant times, Defendant was Plaintiff's "employer'' within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       47.    Sections 210 and 211 require employers to pay employees a minimum

wage for all hours worked up to forty (40) and to pay one and one-half times regular

wages for all hours worked over forty (40) in a week unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

       48.    Despite the entitlement of Plaintiff to lawful overtime wages under the

AMWA, Defendant failed to pay Plaintiff lawful overtime wages for all hours worked over

forty (40) in each one-week period.

       49.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.
                                            Page 6 of8
                       Wendy Halpin v. Alcoa Community Federal Credit Union
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_ _
                                        Original Complaint
            Case 4:20-cv-00879-LPR Document 1 Filed 07/31/20 Page 7 of 8



       50.      By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint, pursuant to Ark. Code Ann. § 11-4-218.

                              VIII.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Wendy Halpin respectfully prays

that Defendant be summoned to appear and to answer herein and for declaratory relief

and damages as follows:

       A.       A declaratory judgment that Defendant's practices alleged herein violated

the FLSA, the AMWA, and their relating regulations;

       8.       Judgment for damages for all unpaid overtime wages pursuant to the

FLSA, the AMWA, and their relating regulations;

       C.       Judgment for liquidated damages pursuant to the FLSA, the AMWA, and

their relating regulations;

       D.       An order directing Defendant to pay Plaintiff prejudgment interest, a

reasonable attorneys' fee, and all costs connected with this action; and

       E.       Such other and further relief as this Court may deem just and proper.




                                            Page 7 of8
                       Wendy Halpin v. Alcoa Community Federal Credit Union
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_ _
                                        Original Complaint
Case 4:20-cv-00879-LPR Document 1 Filed 07/31/20 Page 8 of 8



                                            Respectfully submitted,

                                            PLAINTIFF WENDY HALPIN

                                            SANFORD LAW FIRM, PLLC
                                            ONE FINANCIAL CENTER
                                            650 S. SHACKLEFORD, SUITE 411
                                            LITTLE ROCK, ARKANSAS 72211
                                            TELEPHONE: (501) 221- 088
                                            FACSIMILE: (888) 787-2

                                            il-toM    S O'~AI\
                                            Thomas Odom
                                            Ark. Bar No. 2017132
                                            thomas@sanfordlawfirm.com


                                            JoshS.
                                            Ark; Bar No. 2001037
                                            josh@sanfordlawfirm.com




                               Page 8 of 8
          Wendy Halpin v. Alcoa Community Federal Credit Union
               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_ _
                           Original Complaint
